Citation Nr: 0210938	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  01-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for dislocation, left 
shoulder, postoperative, residuals of injury (nondominant), 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to May 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's left shoulder disability is manifested by 
complaints of pain and weakness; the veteran had left 
shoulder abduction to 90 degrees, and X-rays revealed 
arthritis of the glenohumeral joint.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for dislocation, left shoulder, postoperative, 
residuals of injury (nondominant), have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 5201.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the RO decisions and correspondence 
provided to the veteran in this case have notified the 
veteran of all regulations pertinent to increased rating 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  
Further, the Board notes that the claims file contains 
relevant medical records, including VA examinations (October 
1999 and September 2001) that assessed the severity of his 
service-connected disability.

The Board notes the veteran's representative has essentially 
asserted that the September 2001 VA examination was 
inadequate in that the examiner did not properly review and 
incorporate the left shoulder X-ray findings into his report.  
However, the Board finds that the information provided does 
allow the Board to adequately assess the severity of the 
veteran's left shoulder condition.  As such, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for his left 
shoulder disability in October 1980.  The veteran's 
disability rating was increased from 10 percent to 20 percent 
disabling by a decision dated in January 2002.  The veteran 
is right handed.

The Board notes that the file contains X-ray evidence of left 
shoulder arthritis (glenohumeral joint).  The provisions of 
Diagnostic Code 5010 (arthritis due to trauma) provide for 
evaluation based on limitation of motion of the arm under 38 
C.F.R. § 4.71(a), Diagnostic Code 5201.  Under Diagnostic 
Code 5201, a 30 percent rating is assignable for the 
veteran's left shoulder disability if the evidence shows that 
there is limitation of motion of the left arm to a point 25 
degrees from the side.

The Board finds that there is no evidence that the veteran 
has limitation of motion of the left arm that warrants a 30 
percent evaluation under Diagnostic Code 5201, which requires 
limitation of motion of the left arm to a point 25 degrees 
from the side.  As demonstrated on the September 2001 VA 
examination, the veteran had left shoulder abduction to 90 
degrees.

In order to receive a disability rating in excess of 20 
percent under other diagnostic codes, the evidence would have 
to show fibrous union of the humerus under Diagnostic Code 
5202, or ankylosis of the scapulohumeral articulation under 
Diagnostic Code 5200.  However, the medical evidence, 
including the September 2001 X-rays, does not show that these 
criteria have been met.

The Board acknowledges and finds credible the veteran's May 
2002 Board hearing testimony and assertions regarding left 
shoulder pain and weakness.  Therefore, additional functional 
loss due to pain, fatigue, weakened movement and 
incoordination, including during flare-ups must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  There is no medical evidence, 
however, to show that any other symptom, such as flare-ups of 
pain, weakness, or incoordination results in any additional 
limitation of motion of the left shoulder or any other 
additional functional limitation so as to support a rating in 
excess of 20 percent under the rating schedule.  In this 
regard, the Board notes that the September 2001 VA examiner 
indicated that the veteran's left shoulder strength was good, 
and that pain did not restrict the left shoulder's range of 
motion.

In sum, the Board finds that the preponderance of the 
evidence establishes that the veteran's left shoulder 
disability is not more than 20 percent disabling.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected left shoulder disability, alone, has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.


ORDER

Entitlement to a rating in excess of 20 percent for 
dislocation, left shoulder, postoperative, residuals of 
injury (nondominant), is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

